Citation Nr: 1602807	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for sleep disturbance, claimed as sleep apnea.

2. Entitlement to a rating in excess of 10 percent for a left knee disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted an increased disability rating of 10 percent for the left knee, effective September 17, 2008.  

In August 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to an increased disability rating for left knee disability and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At hearing in August 2014, prior to a decision being promulgated on the Veteran's claim to reopen a previously denied claim of service connection for a sleep disturbance, the Veteran indicated his desire to withdraw that issue from the appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of reopening of the claim of service connection for a sleep disturbance (claimed as sleep apnea) have been met and the issue is dismissed.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the Board hearing in August 2014, the Veteran submitted a written statement withdrawing his appeal of the denial of reopening of his claim of service connection for sleep disturbance. 

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal for reopening of the previously denied claim of service connection for sleep disturbance is dismissed.


REMAND

The Veteran seeks an increased rating for his left knee disability, for which a 10 percent disability rating was assigned effective September 2008.  He was last provided a VA examination of his left knee in February 2011.  At hearing in August 2014, the Veteran asserted that his left knee symptoms had significantly worsened since then, with frequent instability incidents, sometimes more than once a day.  In addition, a December 2012 VA treatment note shows the results of an MRI which included evidence of a medial meniscal tear in the left knee.  The Veteran also testified at hearing that his doctors are considering a total knee replacement on the left side, and filed further assertions of worsening symptoms in February 2015.  In light of all of these factors, a new VA examination is warranted on remand to determine the current nature and severity of the Veteran's left knee disability.

The Veteran has on multiple occasions raised the issue of entitlement to TDIU, based on his multiple service connected disabilities, particularly in light of the fact that he receives Social Security Disability benefits.  While the question was adjudicated in a rating decision issued in February 2013, the Court has found that entitlement to TDIU is inherent in a claim for increased disability rating, such as that adjudicated herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, the record shows that the Veteran's combined disability rating has increased during the pendency of this claim, meaning that the question of entitlement to TDIU should be revisited as part of this remand.  




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the most recent VA treatment records with respect to the Veteran's left knee disability and should request that the Veteran submit either recent private treatment records or a signed release enabling VA to obtain copies of recent private treatment for the Veteran's left knee disability.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current nature and extent of his left knee disability.  Specifically, the VA examiner should address the questions of range of motion in the left knee, stability, meniscal tears, and other potential knee disabilities.  The examiner is asked to review all recent treatment records with respect to the Veteran's knee and to consider and address the possibility of a left total knee replacement in the future.  The examiner should also address the impact of the Veteran's left knee disability on his ability to obtain and sustain reasonably gainful employment, including with respect to specific work tasks such as sitting, standing, lifting, carrying, and any tasks specific to the Veteran's type of work experience.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3. The RO/AMC should also undertake any other development necessary in order to fully re-adjudicate the issue of entitlement to TDIU, to include arranging for any other examinations of any of the Veteran's service-connected disabilities.

4. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


